Citation Nr: 0125581	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  94-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastric ulcer and 
peritoneal lesions as secondary to cobalt treatment for 
service connected embryonal carcinoma of the right testicle.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to cobalt treatment 
for service connected embryonal carcinoma of the right 
testicle.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1994, the RO denied claims for 
service connection for embryonic carcinoma of the right 
testicle, and a stomach ulcer as secondary to Agent Orange 
exposure.  In May 1994, the veteran amended his claim to 
include the theory of entitlement to service connection for a 
stomach ulcer as secondary to radiation treatment for 
embryonic carcinoma of the right testicle.  The RO granted 
service connection for embryonic carcinoma of the right 
testicle in December 1995.  The RO denied service connection 
for degenerative disc disease of the lumbar spine in July 
1997.

The Board notes that, in a VA Form 21-4138 filing received in 
July 1998, the veteran appeared to raise a claim for an 
increased rating for embryonic carcinoma of the right 
testicle.  This issue is not in appellate status and is 
referred to the RO for appropriate action.

The veteran's claim for service connection for degenerative 
disc disease of the lumbar spine as secondary to cobalt 
treatment for service connected embryonal carcinoma of the 
right testicle is addressed in the remand following this 
decision.


FINDING OF FACT

The veteran's gastric ulcer and residuals of peritoneal 
adhesions are causally related to his cobalt treatment for 
service connected embryonal carcinoma of the right testicle.



CONCLUSION OF LAW

Gastric ulcer and residuals of peritoneal adhesions are 
proximately due to cobalt treatment for service connected 
embryonal carcinoma of the right testicle.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service connection 
for gastric ulcer and peritoneal lesions as secondary to cobalt 
treatment for service connected embryonal carcinoma of the right 
testicle.  His medical records reveal that he underwent a right 
orchiectomy due to embryonal cell carcinoma in June 1968.  A 
Radiation Therapy Summary from East Tennessee Baptist Hospital 
reveals that, from June 24, 1968 to July 26, 1968, he underwent 4 
port cobalt therapy to the "anterior & posterior epigastrium and 
anterior and posterior pelvis."  He received a total maximum 
dose in air of 3600 rads (r) to the anterior pelvis, 3300r to the 
posterior pelvis, 3600r to the anterior epigastrium and 3650r to 
the posterior epigastrium.  His minimum dose to lesion was 
described as "mid-line pelvis=4071r; epig[astrium]=3938r."  In 
February 2000, he submitted additional records from East 
Tennessee Baptist Hospital which illustrate the regions of his 
body which underwent cobalt therapy.

The veteran's medical records document that, shortly 
following his cobalt treatment in 1968, he voiced complaints 
of "great" stomach distress.  A September 1968 letter from 
Park Niceley, M.D., reflected that he had "an enormous ulcer 
in his stomach" and a radiologist was consulted concerning 
the possible relationship between the ulcer and cobalt 
treatment.  The radiologist's report, dated in September 
1968, noted a large greater curvature gastric ulcer 
associated with giant hypertrophic appearance of the gastric 
mucosa.  It was noted that the small bowel appeared normal.  
At this time, the radiologist opined "[i]t is my impression 
that these changes are probably benign in origin and I would 
not think related to the radiation therapy itself."

A July 1968 letter from Elsie V. Tomkinson, M.D., noted that 
the type of radiation dose administered over the veteran's 
spine very often resulted in a " decrease in marrow which 
[wa]s usually most marked approximately six weeks following 
therapy."  In pertinent part, the medical evidence of record 
next reflects that the veteran underwent an antrectomy, 
Billroth II procedure and cholecystectomy in 1977; 
nasogastric suctions due to gastric outlet obstruction in 
1979 and 1981; revision of gastric resection with a Billroth 
reanastomosis and vagotomy with incomplete vagotomy in 1982; 
exploratory laparotomy with lysis of adhesions due to small 
bowel obstruction secondary to adhesions in 1991; and pyloric 
channel balloon dilator in 1992.  In 1995, he underwent an 
exploratory laparotomy, lysis of multiple adhesions, 
resection of gastrojejunostomy and adjacent jejunum, Roux-en-
Y gastrojejunostomy and feeding jejunostomy.  He underwent 
lysis of adhesions in 1996 and exploratory laparotomy, lysis 
of adhesions and small bowel resection times two with 
anastomosis due to a small bowel obstruction in 1997.

By letters dated in October 1995 and February 1996, the 
veteran's oncologist, F. Anthony Greco, M.D., provided 
opinion that the veteran's abdominal scarring or adhesions 
were "almost certainly related" to the chronic toxicity or 
side effects of his radiotherapy in the retroperitoneal 
region.  In this respect, Dr. Greco noted that the veteran 
manifested considerable fibrous tissue in his testicle area 
in the radiation port field with documented bowel 
obstructions and laparotomies due to multiple adhesions.  
However, Dr. Greco conceded that he was unsure of the amount 
of the veteran's radiation dose or the equipment used to 
deliver such dose.

On VA stomach and spine examinations, dated in October 1996, 
the examiner opined that, from his experience, it was not 
thought likely that the gastric ulcer problem came directly 
from irradiation, although perhaps some of the adhesions 
could be directly related to some radiation.  However, the 
examiner thought the adhesions were more likely resulting 
from the previous surgery.  However, the examiner cautioned 
that it might be pertinent to actually have a consultation 
with a radiation specialist to answer the question.

In December 1996, another VA examiner offered opinion that 
the veteran's gastric ulcer was "in no way related to his 
radiation treatments for testicular cancer."  This opinion 
was based upon review of the veteran's medical records, but 
it was noted that the details of the radiation dose and site 
were unavailable.

In a letter dated in January 1997, the veteran's treating 
physician for many years, William G. Laing, M.D., provided a 
general opinion that radiation therapy to the abdominal 
cavity could produce adhesions and arteritis which could give 
rise to further GI problems such as stenosis, blockage and 
faulty motility.

In an opinion dated in May 1997, the December 1996 VA 
examiner noted that the veteran's September 1968 GI series, 
which followed completion of radiation treatment in July 
1968, revealed hypertrophic gastric mucosa and an ulcer along 
the greater curvature of the stomach which were benign in 
nature.  It was further noted that, at that time, a 
radiologist indicated opinion that the condition was not 
related to radiation.  Based upon the above, this doctor 
opined that the veteran had a preexisting gastric condition 
prior to radiation with multiple surgical procedures to treat 
his gastric ulcer ten years following his radiation therapy.  
This doctor further opined that the veteran's peritoneal 
adhesions and small bowel obstructions were related to his 
multiple surgical procedures for the gastric ulcers, and not 
his radiation treatment.

In May 1998, the veteran's surgeon, Michael D. Kropilak, M.D, 
offered opinion that the veteran's stomach disorder, which 
was manifested by lysis of adhesions requiring extensive 
surgery, was secondary to radiation damage.

In a letter dated in June 1999, Dr. Greco related his strong 
feelings that the veteran's adhesions and recurrent 
operations were "clearly" due to the radiation therapy he 
received in 1968.  In this respect, Dr. Greco noted that, due 
to the techniques used to deliver cobalt therapy in 1968, the 
veteran received a considerable dose to the small intestine 
and multiple regional tissues.  Dr. Greco otherwise indicated 
that he had "very little doubt" that the veteran's problems 
were treatment related.

In August 1999, the veteran submitted numerous medical 
treatise articles in support of his claims on appeal.  An 
article, entitled ACUTE GASTRIC ULCERS INDUCED BY RADIATION, 
noted a study which concluded that the severity and frequency 
of gastric lesions depended upon the size of the dosage 
received by the stomach.  The incidence of gastric ulcers 
increased 25% to 30% when dose exposures exceeded 4500r.  An 
article entitled GASTRIC ULCERATION FOLLOWING COBALT 
TELETHERAPY reached similar conclusions.

In November 1999, the Assistant Commissioner of the State of 
Tennessee Department of Veterans Affairs related an opinion 
from Dr. Turek who felt that the veteran's cobalt therapy 
"very well could have aggravated" his peptic ulcer 
condition and adhesions process.

In December 2000, a Member of the Board referred this case 
for an independent medical opinion by a specialist in 
oncology.  In addition to providing the examiner with a brief 
recitation of the facts as above, the Board requested an 
opinion as to the following question:

1)  Is it least as likely as not that the 
appellant's gastric ulcer and/or peritoneal 
lesions are causally related to, or 
proximately due to, his cobalt treatment for 
his service connected embryonal carcinoma of 
the right testicle in 1968?

In May 2001, the Board received the IME report conducted by 
an oncology expert from the University of Minnesota.  The 
pertinent portion of the IME report is as follows:

As requested, I have reviewed the 
[veteran's] medical records that were 
forwarded to me, and am providing an opinion 
regarding his case.  I am a practicing 
radiation oncologist at the University of 
Minnesota.  My curriculum vitae is enclosed 
for your review.  I am board certified in 
radiation oncology, medical oncology and 
internal medicine and have been practicing 
radiation oncology for 11 years.  My current 
position is that of Head of the Department 
of Radiation Oncology at the University of 
Minnesota. 

I would like to summarize the details of the 
case in question.  At the age of 24, 6/7/68, 
the patient presented with an enlarged right 
hard testicle.  An orchiectomy on 6/10/68 
confirmed the diagnosis of embryonal 
carcinoma of the right testicle.  There was 
no evidence of spread and he received post-
operative prophylactic radiation from 
6/24/68 through 6/26/68.

In 9/68, he developed an ulcer in the 
greater curvature of the stomach.  Because 
his testicular cancer and the poor prognosis 
related to this cancer at that time, he was 
treated conservatively.

In 12/77, approximately 9 years after his 
stomach ulcer was first diagnosed, he 
underwent antrectomy and cholecystectomy.  I 
do not have the medical records associated 
with that surgical procedure but it is 
mentioned in other correspondence.  In 1979 
he was admitted to the hospital with a 
'blocked' stomach, was treated with bowel 
rest and was discharged from the hospital.  
Again in 1981 this occurred and on 10/28/82 
he underwent a revision of the gastric 
resection and a Billroth reanastomosis, as 
well as lysis of adhesions and vagotomy.  In 
2/1/91 he had a repeated bowel obstruction 
which was treated conservatively.  In 
5/18/91 he had another bowel obstruction and 
underwent a surgical procedure which 
included and exploratory laparotomy with 
lysis of adhesions.  In 3/95 he underwent 
another exploratory laparotomy, lysis of 
adhesions, gastrojejunostomy with roux en y 
gastrojejunostomy with a feeding 
jejunostomy.  Again in 1996 he developed a 
partial small bowel obstruction.  In 12/97 
he was found to have a partial right iliac 
obstruction (estimated 75% blockage).

...

The radiation given in 1968 consisted of 
four ports.  They included an anterior and 
post epigastric port, as well as an anterior 
and post pelvic port.  On any given day he 
received 300r, to two of these fields.  
Usually he was treated through anterior 
fields or the posterior fields but not both.  
The beam used was a cobalt beam.  We were 
not provided all of the details of the 
calculations that went into determining 
dose.  The total midline epigastric dose by 
their report was 3938r and the midline 
pelvis dose was 4071r.  In the 1960's it was 
often the case that patients were either 
treated from the anterior fields or the 
posterior fields but not both on any given 
day.  I would estimate, from the data 
supplied, that this patient's dose at 1 or 2 
centimeters underneath the skin was probably 
was on the order of 4266cGy.

Your first question is whether it is least 
as likely as not that the patient's gastric 
ulcer and/or peritoneal adhesions were 
causally related to or approximately due to 
the cobalt treatments in 1968.  It would be 
my opinion that it is quite likely that his 
gastric ulcer was related to his radiation 
treatments.  The ulcer developed shortly 
after the radiation was over and it is well 
known that patients who have their 
epigastrium treated are at significant risk 
of gastric ulceration.  The risk may be as 
high as 8%.  Because of this well-known 
complication we routinely now put patients 
on anti-ulcer medication when radiating the 
upper abdomen.

It would also be my opinion that the severe 
peritoneal adhesions and multiple small 
bowel obstructions he subsequently developed 
were at least in part related to his cobalt 
radiation.  Small bowel obstructions and 
blockages develop in up to 10% of patients 
who have abdominal radiation event with the 
techniques we have today.  This patient 
unfortunately had two abutting fields which 
may or may not have been well approximated 
and, based on comments from the surgeons 
that operated on him along the way, I have 
no doubt that these multiple small bowel 
obstructions and severe adhesions are at 
least partially caused by his radiation 
treatments in 1968.

The veteran was awarded service connection for embryonic 
carcinoma of the right testicle in December 1995.  Service 
connection may be established on a secondary basis for 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.310(a) (2001).  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The undisputed evidence in this case shows that the veteran 
underwent cobalt therapy for his service connected embryonal 
carcinoma of the right testicle in June 1968.  His 4 port 
cobalt therapy included administration of radiation to the 
anterior and posterior epigastric regions for over an 
approximate 41/2-week period.  His therapy records record a 
total maximum dose in air of 3600r to the anterior pelvis, 

3300r to the posterior pelvis, 3600r to the anterior 
epigastrium and 3650r to the posterior epigastrium.  His 
minimum dose to the lesion was described as 4071r to the mid-
line pelvis and 3938r to the epigastrium.  The doctor 
estimated that the veteran's dose at 1 or 2 centimeters 
underneath the skin was probably 4266cGy.

The record further shows that, within several months of 
cobalt treatment, the veteran manifested an "enormous" 
gastric ulcer.  At that time, a radiologist ruled out a 
relationship of the gastric ulcer to the veteran's radiation 
therapy.  The veteran first underwent antrectomy and 
cholecystectomy approximately 9 years following his radiation 
treatment with multiple complications and surgical 
corrections thereafter.  There is VA opinion of record that 
the veteran's gastric ulcer is not related to his cobalt 
treatment, and that his peritoneal adhesions likely resulted 
from the initial gastric surgery.  On the other hand, there 
is VA and private medical opinion that the peritoneal 
adhesions could be directly related to his radiation.  None 
of these opinions, however, are based upon actual knowledge 
of the veteran's radiation dose and method of delivery.

The Board finds that the most persuasive evidence in this 
case consists of the IME report prepared by a radiation 
oncologist, who concluded that it was "quite likely" that 
the veteran's gastric ulcer was causally related to his 
cobalt treatment.  It was also opined that the subsequent 
severe peritoneal adhesions and small bowel obstructions were 
"at least in part" related to the cobalt treatment.  This 
is a medical opinion from an expert in radiation oncology 
who, with direct knowledge of the veteran's actual dose 
exposure and post-service medical history, provided an 
analysis of the facts of the case to known medical 
principles.  With application of the benefit of the doubt 
rule, the Board finds that the veteran's gastric ulcer and 
residuals of peritoneal adhesions are causally related to his 
cobalt treatment for service connected embryonal carcinoma of 
the right testicle.  His claim, therefore, is granted.



ORDER

Service connection for gastric ulcer and residuals of 
peritoneal adhesions as secondary to cobalt treatment for 
service connected embryonal carcinoma of the right testicle 
is granted.


REMAND

The veteran contends that he is entitled to service 
connection for degenerative disc disease of the lumbar spine 
as secondary to cobalt treatment for service connected 
embryonal carcinoma of the right testicle.  Due to the 
complexities of this case, the Board sought, and obtained, an 
independent medical opinion from a specialist in radiation 
oncology pertaining to the following question: 

Is it least as likely as not that the 
appellant's degenerative disc disease and/or 
other disability of the lumbar spine is 
causally related to, or proximately due to, 
his cobalt treatment for his service 
connected embryonal carcinoma of the right 
testicle in 1968?

In the May 2001 IME report, the examiner provided the 
following commentary regarding the probable etiology of the 
veteran's lumbar spine disorder:

[The veteran's] back problems may be related 
to scaring and stenosis secondary to the 
radiation, but there is little evidence to 
prove this from the records forwarded to me.  
A nerve conduction study showing peripheral 
nerve damage or an MRI scan showing boney 
sclerotic changes secondary to radiation would 
make one think more strongly that the back 
problems were secondary to the radiation.  I 
therefore have to conclude that because 
degenerative disk disease is so common, and 
there are no diagnostic tests pointing at 
radiation being causal, that this problem is 
not likely to be secondary to his cobalt 
radiation.

Upon review of the record, the Board notes that a March 1994 
bone scan revealed some sclerotic changes about the SI joint 
on the right without any further comment.  The MRI scans of 
record, however, do not contain a similar finding.  There are 
no nerve conduction studies of record.  Recently enacted 
provisions of the Veterans Claims Assistance Act of 2000 
require VA to obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  They also 
provide VA authority to provide a claimant any assistance 
deemed "appropriate" to substantiate a claim.  38 U.S.C.A. 
§ 5103A(g) (West Supp. 2001).  The Board is of the opinion 
that VA should provide the veteran with MRI scan examination 
and electromyography and nerve conduction velocity study in 
order to arrive at a fully informed decision.

Therefore, the RO should schedule the veteran for MRI 
examination of the lumbar spine and specifically request the 
radiologist to determine whether the veteran manifests boney 
sclerotic changes of the lumbar spine and, if so, whether it 
is least as likely as not that such changes are due to his 
cobalt treatment for his service connected embryonal 
carcinoma of the right testicle in 1968.  The RO should also 
provide the veteran with an electromyography and nerve 
conduction velocity study to determine whether he manifests 
peripheral nerve damage and, if so, whether it is least as 
likely as not that such peripheral nerve damage is due to his 
cobalt treatment for his service connected embryonal 
carcinoma of the right testicle in 1968.

On remand, the RO should conduct any further development 
warranted under VCAA and the recently enacted implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In remanding this claim, the Board notes its regret regarding 
the further delay in resolving his appeal, but notes that the 
purpose of this remand is to provide the veteran the full 
resources of VA in arriving at an equitable resolution of his 
claim.  In this case, the independent medical examiner has 
noted that the requested diagnostic information may be 
necessary in arriving at a fully informed decision.  The 
Board is merely taking the necessary steps to obtain such 
evidence.

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

2.  Upon completion of any additional 
development, the RO should schedule the 
veteran for MRI examination of the lumbar 
spine to determine whether he manifests boney 
sclerotic changes of the lumbar spine caused 
by his cobalt treatment in 1968.  The entire 
claims folder and a copy of this remand must 
be made available to the examiner.  Following 
the MRI scan and review of the claims folder, 
the radiologist should be requested to provide 
an opinion in response to the following 
questions:

a) whether the veteran manifests boney 
sclerotic changes of the lumbar spine; 
and, if so, 

b) is it at least as likely as not that 
such changes are due to his cobalt 
treatment for his service connected 
embryonal carcinoma of the right 
testicle in 1968?

The RO should also provide the veteran with an 
electromyography and nerve conduction velocity 
study to determine whether he manifests 
peripheral nerve damage as a result of his 
cobalt treatment in 1968.  The entire claims 
folder and a copy of this remand must be made 
available to the examiner.  Following the MRI 
scan and review of the claims folder, the 
examiner should be requested to provide 
opinion in response to the following 
questions:

a) whether the veteran manifests 
peripheral nerve damage and, if so, 

b) is it at least as likely as not that 
such peripheral damage is due to his 
cobalt treatment for his service 
connected embryonal carcinoma of the 
right testicle in 1968?

3.  Thereafter, the RO should readjudicate the 
claim for service connection for degenerative 
disc disease of the lumbar spine as secondary 
to cobalt treatment for service connected 
embryonal carcinoma of the right testicle.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided with an SSOC.  An appropriate period 
of time should be allowed for response.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



